Citation Nr: 0017632	
Decision Date: 07/05/00    Archive Date: 07/11/00

DOCKET NO.  97-27 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right foot injury, an injury to the eyes and an ulcer 
disorder.

2.  Entitlement to service connection for residuals of a 
bilateral leg injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from September 1968 
to June 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision by 
the Department of Veterans Affairs (VA) Columbia, South 
Carolina Regional Office (RO), which denied the veteran 
service connection for the disorders in issue.

During a September 1996 VA neurological examination, the 
veteran reported a history of having headaches since 
sustaining a head injury during service.  Further, in a 
September 1996 neurological examination report, physician 
diagnosed the veteran as suffering from having post-traumatic 
headaches.  As such, although service connection has been 
established for a scar as a residual of the in-service 
trauma, the record also raises a claim of entitlement to 
service connection for headaches.  See Esteban v. Brown, 6 
Vet. App. 259, 261 (1994) (permitting separate evaluations 
for separate problems arising from the same injury if they do 
not constitute the same disability or same manifestation 
under 38 C.F.R. § 4.14 (1999).  To date, this claim has not 
been considered and it is referred to the RO for appropriate 
action and development.


FINDINGS OF FACT

1.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claims for service connection for residuals of a right foot 
injury, an injury to his eyes and an ulcer disorder are 
plausible under the law.  

2.  The claim for service connection for residuals of a 
bilateral leg injury is supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of well-grounded 
claims with respect to the issues of service connection for 
residuals of a right foot injury, an injury to his eyes and 
an ulcer disorder.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claim for service connection for residuals of a 
bilateral leg injury is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Service Connection for Residuals of a Right Foot
Injury, an Injury to the Eyes and an Ulcer Disorder

A review of the service medical records reveals no findings, 
diagnoses or treatment of a right foot injury, an eye injury 
and/or an ulcer disorder.  On entrance examination in May 
1968 and on discharge examination in May 1970 the veteran was 
found to have defective vision.  On the latter examination, 
clinical evaluation of the veteran's eyes, including 
ophthalmoscopic, pupils and ocular mobility disclosed no 
abnormality.  Indeed, a comprehensive clinical evaluation of 
the veteran at discharge revealed no abnormalities other than 
a vaccination scar on the upper left arm (VSULA) and a 
circular scar in the left lower quadrant.

The post service clinical records show that the veteran was 
found to suffer from right plantar fasciitis in May 1996.  

On VA examination in September 1996, the veteran stated that 
he injured both legs in service as well as his left foot.  He 
reported undergoing a right knee arthroscopy in 1985 and a 
right plantar fasciectomy in September 1996.  The veteran was 
found on objective examination to have a slight decrease in 
the subtalar motion of his left foot with mild pain on range 
of motion.  Examination of the right foot subtalar joint was 
not done because of his recent surgical procedure.  

On visual examination in September 1996, the veteran reported 
past ocular history of being burned in both eyes with jet 
fuel while in the service in the late 1960s.  His current 
complaints included trouble focusing and decreased right eye 
vision.  External examination of the eyes was within normal 
limits except for mild Meibomian gland disease and exterior 
lid margin disease.  Slit lamp examination was significant 
for very dense multi-focal anterior sclerotic cataract in the 
right eye and trace nuclear sclerotic cataract in the left 
eye.  The examiner indicated that the veteran had a visually 
significant cataract in his right eye, which he explained was 
responsible for the majority of his complaints.  The examiner 
also diagnosed the veteran as having mild dry eyes secondary 
to Meibomian gland disease and anterior lid margin disease in 
both eyes.

In a statement dated in December 1996, the veteran's brother 
reported that he was serving aboard the same ship as the 
veteran when lines with the U.S.S. Saratoga ruptured.  He 
stated that this resulted in the veteran receiving extensive 
rope burns and an apparent injury that caused him to resort 
to crutches for five to six days.  The veteran's brother 
further indicated that the veteran was sprayed in his eyes 
with jet fuel and was bandaged for several days.

In a statement dated in March 1997 a shipmate of the veteran 
reported that their ship experienced an emergency breakaway 
with the U.S.S. Saratoga and caused hoses, cables and lines 
to snap and return back to their ship, the U.S.S. Aucilla.  
The veteran's shipmate reported that the veteran was tangled 
in a retrieving line wrapped around his legs.  He added that, 
for approximately thirty days subsequent to this event, the 
veteran was unable to perform his duties due to severe leg 
and groin pain.  

D. Michael Woodward, M.D. examined the veteran in June 1997 
for complaints of gradually worsening symptoms of diffuse 
pain affecting all four quadrants of his body.  Following 
neurological evaluation, he indicated that the veteran 
suffered from traumatic onset fibromyalgia syndrome with 
ongoing cervical and lumbar radicular pain as well as diffuse 
pain affecting all four extremities was diagnosed.  

In addition, records received from the Social Security 
Administration in February 1998 show that the veteran was 
awarded disability insurance benefits commencing in September 
1996.  Benefits were awarded primarily as a result of a 
finding that the veteran had severe impairment resulting from 
coronary artery disease and fibromyalgia.

At a personal hearing on appeal in February 1998 the veteran 
testified that a rope accident in service, which caused 
injury to his legs, also caused injury to the right foot.  He 
said that the line wrapped around his right ankle and "just 
sprained my ankle real bad."  The veteran described being 
sprayed with jet fuel while cleaning out fuel hoses and being 
drenched by fuel, which got into his eyes and caused burning.  
He said he was treated by a corpsman who flushed out his 
eyes, put drops in them, applied salve and put a patch over 
the eye.  He said he wore this patch for a number of days.  
He said that his eyes have flared up ever since, getting 
"real red, inflamed, swell, run, and I've always had to put 
drops in them."  With respect to his ulcer the veteran 
stated that in service he started coughing up and passing 
blood.  He testified that he was placed on a bland diet for 
2 1/2 to 3 months and that, subsequent to service, he 
received treatment from a private physician, Dr. Robert 
Patton.  He reported that Dr. Patton indicated that an upper 
and lower gastrointestinal series revealed the presence of 
scar tissues, peptic ulcers and a spastic colon.  The veteran 
testified, however, that clinical records of Dr. Patton are 
unavailable and that he was not sure that Dr. Patton is even 
currently alive.  

Analysis

The threshold question to be answered is whether the veteran 
has presented well-grounded claims, that is, claims that are 
plausible.  If he has not presented well-grounded claims his 
appeal as to these claims must fail and there is no duty to 
assist him further in the development of his claims because 
such development would be futile.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred during the veteran's service, or by evidence that a 
presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309.

A well-grounded claim is not necessarily a claim that will 
ultimately be deemed allowable.  It is a plausible claim, 
properly supported with evidence.  See 38 U.S.C.A. § 5107(a); 
Epps v. Gober, 126 F.3d 1464 (1997); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  In order for a claim for service 
connection to be well-grounded, there must be competent 
evidence (lay or medical, as appropriate) of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Epps, 126 F.3d at 1468; see also Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).

In addition, the chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under he court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

The United States Court of Appeals for Veterans Claims 
(formerly known as the United States Court of Veterans 
Appeals (now known as) (Court) has held that evidentiary 
assertions on or accompanying a claim for VA benefits must be 
accepted as true for the purpose of determining whether the 
claim is well grounded.  Hasty v. West, 13 Vet. App. 230, 233 
(1999).  Exceptions to this rule occur when the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the assertion.  
King v. Brown, 5 Vet. App. 19 (1993).  

The veteran has presented testimony in February 1998 in which 
he described a service injury to his right foot (ankle), eyes 
and what he believes were symptoms of ulcer disease in 
service.  However, injury to the eyes, right foot as well as 
findings of ulcer disease were not documented in service.  In 
addition, the record contains no medical evidence showing 
that the veteran has any current right foot disorder, eye 
disability or an ulcer disorder that has been linked to his 
service and/or to events therein.  The only evidence 
attributing these disorders to service consists of the 
veteran's statements and testimony.  This is a medical 
question, which is beyond the veteran's competence as a lay 
person.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Where there is no medical evidence of a claimed 
disorder during service or where there is no medical evidence 
linking the claim disorder to service or an inservice event 
or experience or where the disorder is not currently 
demonstrated, the claim is not well grounded.  See 
Montgomery v. Brown, 4 Vet. App. 343 (1993).  

Moreover, even accepting the veteran's assertions of in-
service injury and continuing symptoms since service as 
credible for purposes of the well-grounded claim analysis, 
there still is no basis for establishing any of the claim as 
plausible in the absence of a nexus between symptoms in and 
since service and the veteran's disabilities.  As a lay 
person without appropriate medical training and expertise, he 
is not competent to relate any of his reported chronic 
symptoms to a current disability, or to otherwise provide a 
nexus between these problems and service.  See Hodges v. 
West, 13 Vet. App.  287 (2000); Voerth v. West, 13 Vet. 
App. 117, 120 (1999).



II.  Service Connection for a Bilateral Leg Disorder

As discussed above, the veteran has a burden of submitting a 
well-grounded claim.  In this case, service medical records 
show that in May 1969 the veteran sustained contusion and 
abrasions of the right leg when a line ran out during an 
emergency breakaway with the U.S.S. Saratoga.  The veteran 
received rope burns and was treated with ice pack, bed rest 
and Darvon for pain.  The veteran's brother and a fellow 
shipmate indicated that they were on the veteran's ship on 
this occasion and have first-hand knowledge of this event.  
They describe injuries to the veteran, which appear to be 
more extensive than that noted in the service medical 
records.  In addition, in a February 1998 statement, a 
private physician, D. Michael Woodward, indicated that the 
veteran suffered blunt trauma to the legs in 1969 due to 
being struck by a cable while serving in the Navy and opined 
that he presently suffered from fibromyalgia syndrome.  He 
further stated,

[W]ithin a reasonable degree of medical 
certainty, the trauma received in 1969 
when...[the veteran]...was injured by the 
cable is responsible for initiation of 
his chronic pain syndrome leading 
ultimately to the diagnosis of 
fibromyalgia syndrome.  

The Board finds that the veteran's claim of entitlement to 
service connection for residuals of a bilateral leg injury is 
well grounded because there is medical evidence of injury to 
the veteran's right leg in service.  There is also evidence 
of a current disability, fibromyalgia syndrome, which Dr. 
Woodward has linked to the veteran's service injury.  This 
opinion, when considered in conjunction with the veteran's 
testimony and lay statements, suggests that fibromyalgia 
syndrome had its onset or stems from injury to the veteran's 
legs in service.  Thus, the elements of a well-grounded claim 
have been submitted and VA's duty to assist has been 
triggered.  



ORDER

The claims for service connection for residuals of a right 
foot injury, injury to the eyes and an ulcer disorder are 
denied as not well grounded.

The claims for service connection for residuals of a 
bilateral leg injury is well grounded.  To this extent only, 
the appeal is granted.


REMAND

As the veteran has submitted a well-grounded claim of 
entitlement to service connection for a bilateral leg 
disability, the RO must now consider the claim on the merits.  
Prior to adjudication of the claim on the merits, however, 
additional development is warranted.  The VA's duty to assist 
requires that he be afforded a VA examination with respect to 
this disability, which takes should take into account the 
records of the veteran's prior medical history, and includes 
an opinion as to the etiology of this disability before a 
decision concerning his appeal can be made.  See Pond v. 
West, 12 Vet. App. 341, 346 (1999); Moore v. Derwinski, 1 
Vet. App. 401, 405 (1991).  As such, after associating with 
the claims file all outstanding records of pertinent post-
service medical treatment, the RO should afford the veteran a 
VA orthopedic examination, which takes into account those 
records to clarify the nature, extent and etiology of the 
disability.

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should advise the veteran to 
submit or identify any additional 
evidence, which would support his claim 
for entitlement to service connection for 
residuals of a leg injury.  Additionally, 
he should be requested to provide with 
specificity, names of physicians and/or 
medical facilities that have treated him 
subsequent to service for any residuals 
of his leg injuries and the addresses of 
these care providers, if known.  All 
records identified should be obtained by 
the RO and associated with the claims 
folder.  

2.  The RO should obtain from the Social 
Security Administration the medical 
records relied upon in awarding the 
veteran Social Security disability 
benefits.

3.  The veteran should be afforded a VA 
orthopedic examination to determine 
whether it is at least as likely as not 
that any bilateral leg disability found 
to be present, including the diagnosed 
fibromyalgia syndrome, is related to or 
is the result of complaints or treatment 
during active service.  All indicated 
studies should be performed and all 
clinical findings reported in detail.  
The examiner should support his or her 
assessment by commenting on the medical 
opinion offered by Dr. Woodward and the 
service medical records.  In order to 
assist the examiner in providing the 
requested information, the claims folder 
must be made available to the examiner 
for review before the examination.  All 
examination findings along with complete 
rationale of opinions and conclusions 
should be set forth in a typewritten 
report.  

4.  The RO should undertake any 
additional development suggested by the 
examiner's findings and opinions, or lack 
thereof.  

5.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all the 
above-mentioned development has been 
completed in full.  If any development is 
complete or deficient in any manner, 
appropriate correction action is to be 
implemented.  

6.  After ensuring that all requested 
development has been completed to the 
extent possible, the RO is to reevaluate 
the veteran's claim on the basis of all 
relevant evidence of record, and in light 
of all applicable statutes, regulations 
and case law.  

If the determination remains unfavorable to the veteran, he 
and his representative should be provided with a supplemental 
statement of the case and afforded the appropriate period of 
time in which to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEVEN D. REISS
	Acting Member, Board of Veterans' Appeals

 



